        Case: 3:19-cv-00639-jdp Document #: 33 Filed: 12/23/20 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    JENNIFER JILL HUDSON,

                               Plaintiff,
                                                                   OPINION and ORDER
         v.
                                                                         19-cv-639-jdp
    DEREK RICCI and EAU CLAIRE COUNTY1,

                               Defendants.


        Jennifer Hudson was arrested for obstructing an officer as he was conducting another

arrest. She contends that Eau Claire County Sheriff’s Department Deputy Derek Ricci used

excessive force and intentionally inflicted emotional distress when he pushed her to the ground.

She also contends that once in custody, she received inadequate medical care for injuries she

sustained during the arrest. Hudson brings claims against Ricci and Eau Claire County for the

violation of her rights under the Constitution and state law. Defendants move for summary

judgment. Dkt. 10.

        Hudson opposes summary judgment with her declaration testimony that she did not

resist arrest and that Ricci forced her to the ground after she was handcuffed. But dashcam

video from Ricci’s squad car contradicts her version of the events. In light of the video evidence,

no reasonable jury could find that Ricci used excessive force against her. Hudson failed to

comply with Wisconsin’s notice of claim requirement for her intentional infliction of emotional




1
  Hudson named the Eau Claire County Sheriff’s Department as a defendant, but the Sheriff’s
Department is a division of the county and not a separate entity that is subject to suit. Wagner
v. Washington Cty., 493 F.3d 833, 835 (7th Cir. 2007). The court deems Eau Claire County,
instead of the Eau Claire County Sheriff’s Department, as the proper defendant in this case
and has amended the caption accordingly. Id.
       Case: 3:19-cv-00639-jdp Document #: 33 Filed: 12/23/20 Page 2 of 13




distress claim, and that claim is time-barred anyway. Hudson failed to establish that Ricci

deprived her of adequate medical care. And Hudson’s claim against Eau Claire County for

inadequate medical care is unsupported by evidence that a county policy had anything to do

with the alleged failure to provide care. Defendants’ motion for summary judgment is granted,

and this case will be closed.



                                 PRELIMINARY MATTER

       Defendants take the position that their requests for admission, Dkt. 16-1, should be

deemed admitted because Hudson had failed to respond to them. Dkt. 16. Hudson initially

said that she did not receive the requests for admission so was unable to respond to them. Dkt.

23. The court deferred ruling on the requests for admission, pending a decision on defendants’

motion for summary judgment. Dkt. 24. The court allowed Hudson to serve and file her

purported responses with the court, but Hudson chose not to. Accordingly, it would be

appropriate to deem admitted each of the factual statements in the requests for admission.

This would be fatal to Hudson’s case.

       As it turns out, defendants are entitled to summary judgment on all Hudson’s claims

even without the admissions. Accordingly, the court need not further consider the question of

whether Hudson timely served responses to defendants’ requests for admission.



                                        BACKGROUND

       The following facts are undisputed unless otherwise noted.2



2
  Defendants contend that their proposed findings of fact should be deemed admitted because
Hudson did not respond to them. Dkt. 9. Hudson did not respond to defendants’ proposed
facts, but she filed her own additional proposed facts. The court will treat any proposed fact

                                              2
       Case: 3:19-cv-00639-jdp Document #: 33 Filed: 12/23/20 Page 3 of 13




A. Hudson’s arrest

       Jennifer Hudson’s partner, Mark Smith, called her in the early hours of August 3, 2016,

to ask for a ride home from Chester’s Bar in Eau Claire, Wisconsin. Smith had been at the bar

with his friend, Peter Brunette, and lost his keys. Hudson drove to Chester’s and found the

two men arguing in the parking lot. A few minutes later, Eau Claire Sheriff’s Department

Deputy Derek Ricci pulled into Chester’s parking lot to respond to the disturbance.

       Ricci asked Smith and Brunette for identification. Smith refused to identify himself and

was yelling. Ricci decided to arrest him for disorderly conduct. While arresting Smith, Ricci

asked Hudson and Brunette to step away. Brunette moved but Hudson didn’t. Ricci asked

Hudson to move several more times but she refused.

       After Ricci placed Smith into his patrol car, he approached and questioned Hudson.

Footage taken from Ricci’s dashcam recorded some audio from their conversation, but the next

part of their interaction takes place outside the video frame. Dkt. 18-2 (2:12:30–2:13:00). Ricci

asked Hudson for identification. She provided her name and phone number. After several

seconds of inaudible conversation, Ricci said, “all you gotta do is pay attention and follow

orders.” Id. After several more inaudible seconds, Ricci stated, “I’m telling you right now to

leave, otherwise you’re going to jail.” Id. Hudson replied, “take me to jail then, I’ve got a 14-

year-old kid at home.” Id. Ricci decided to arrest Hudson for obstructing an officer. Dkt. 18, ¶

32. Ricci held Hudson’s wrists behind her back and moved her to the front his squad car, within




by defendants as undisputed unless Hudson’s additional proposed facts and evidence directly
contradict it.




                                               3
        Case: 3:19-cv-00639-jdp Document #: 33 Filed: 12/23/20 Page 4 of 13




the view of the camera. Hudson’s excessive force claim against Ricci is based on what happened

next.

        Hudson says that she didn’t resist arrest. She says that after she was already in

handcuffs, Ricci, without provocation, tackled her to the ground, dislocating her shoulder. But

Hudson’s account is contradicted by the dashcam video. The video shows that Hudson refused

to comply with Ricci’s orders, and that she resisted his efforts to place handcuffs on her. Dkt.

18-2 (2:12:50–2:15:30). Most critically, the video shows that Ricci took Hudson to the ground

before she was handcuffed. Hudson also says that Ricci grabbed her breasts during a pat down

search. But the video shows that the pat-down search occurred after Hudson was put in

handcuffs, and Ricci did not touch her breasts.

        After the arrest, another deputy, Edward T. Bell, arrived at the scene. At Ricci’s request,

Bell took custody of Hudson and walked her to his squad car.

B. Hudson’s medical care at the Eau Claire County Jail

        Bell drove Hudson to the Eau Claire Country Jail where she was booked at 3:09 a.m.

Hudson had some blood on her hands and minor scrapes on her knees, which Bell

photographed at the jail. Dkt. 17, ¶¶ 16–20; Dkt. 17-1.

        The parties dispute whether Hudson asked for medical care at the jail. According to

Bell, he asked Hudson if she needed medical assistance and she declined. Dkt. 17, ¶¶ 12–13.

Another officer at the jail, David Manthei, also says the he asked Hudson if she needed medical

attention and she said no. Dkt. 14, ¶¶ 4–7. Hudson says that each time she was asked if she

needed medical attention, she said yes. Dkt. 26, ¶¶ 25–26. She says she finally saw a nurse who

offered her Tylenol at 10:00 am the next morning. Defendants say that Hudson did not see a




                                                 4
       Case: 3:19-cv-00639-jdp Document #: 33 Filed: 12/23/20 Page 5 of 13




nurse or get medication at the jail. See Dkt. 32, ¶ 27; Dkt. 30, ¶¶ 3–7. Hudson was released at

11:00 a.m., about eight hours after booking. She was not charged with any offense.



                                           ANALYSIS

       Hudson raises four claims: (1) Ricci used excessive force during her arrest by throwing

her to the ground and by grabbing her breasts when he searched her; (2) Eau Claire County

failed to adopt proper arrest procedures and to properly train and supervise Ricci; (3) Ricci

intentionally inflicted emotional distress when he used excessive force to arrest her; and (4)

defendants denied Hudson prompt and adequate medical care for injuries sustained during her

arrest. Dkt. 1. Defendants move for summary judgment on all claims.

       To succeed on a motion for summary judgment, the moving party must show that the

material facts are not genuinely disputed and the party is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). All reasonable

inferences from the facts in the summary judgment record must be drawn in the nonmoving

party's favor. Baron v. City of Highland Park, 195 F.3d 333, 338 (7th Cir. 1999). If the

nonmoving party fails to establish the existence of an essential element on which that party

will bear the burden of proof at trial, summary judgment for the moving party is proper. Celotex,

477 U.S. at 322.

       One basic principle of summary judgment jurisprudence is particularly important in this

case: a fact is genuinely disputed “only if sufficient evidence favoring the nonmoving party

exists to permit a jury to return a verdict for that party.” Brummett v. Sinclair Broad. Grp., Inc.,

414 F.3d 686, 692 (7th Cir. 2005). This principle affects the court’s consideration of Hudson’s

uncorroborated declaration, which is contradicted by video evidence.


                                                 5
        Case: 3:19-cv-00639-jdp Document #: 33 Filed: 12/23/20 Page 6 of 13




A. Excessive force claims

       1. Excessive force claim against Ricci

       Hudson’s claim of excessive force used during an arrest is governed by the Fourth

Amendment’s reasonableness standard. Stainback v. Dixon, 569 F.3d 767, 771 (7th Cir. 2009).

An officer is authorized to use some physical force or threat of force if necessary to effectuate

an arrest. Id. at 772. An officer’s use of force is unreasonable if, judging from the totality of the

circumstances, the officer uses greater force than was reasonably necessary to effectuate the

arrest. Gonzalez v. City of Elgin, 578 F.3d 526, 539 (7th Cir. 2009). Reasonableness is “judged

from the perspective of a reasonable officer on the scene, rather than with the 20/20 vision of

hindsight.” Id. An officer may not use significant force against a subdued or even passively

resisting suspect. Phillips v. Cmty. Ins. Corp., 678 F.3d 513, 525 (7th Cir. 2012).

       Hudson contends that Ricci used excessive force against her in two ways: (1) by

grabbing her arm, lifting her, and forcing her to the ground; and (2) by grabbing her breasts

during a pat-down search. Dkt. 1.

       The only evidence that Hudson adduces to support her version of events is her own

declaration. Dkt. 26. She says that Ricci grabbed her wrists behind her back and handcuffed

her. Ricci searched her and “inappropriately” grabbed her breasts, which left a scratch mark on

her left breast. Dkt. 26, ¶ 16. During the search, Ricci asked her to drop the keys she was

holding. She initially refused to comply because she did not want to lose them but eventually

let go of the keys. Ricci then “took [Hudson] down to the gravel parking lot by grabbing [her]

by the left bicep and lifting [her] up.” Id. at ¶ 20. Because she was handcuffed, she could not

brace her fall and hit the gravel with her left elbow, knees, and side. Her shoulder dislocated




                                                 6
       Case: 3:19-cv-00639-jdp Document #: 33 Filed: 12/23/20 Page 7 of 13




and popped back in, and in the process she fractured her elbow. She did not resist arrest at any

point. Id. at ¶ 14. (She provides no corroborating evidence of the dislocation or fracture.)

       Hudson’s declaration is admissible evidence that the court would deem sufficient to

create a genuine dispute of fact—if Ricci opposed Hudson’s evidence only with his own

declaration. But when the evidence includes a video recording of the relevant events, “the court

should not adopt the nonmoving party’s version of the events when that version is blatantly

contradicted by the videotape.” Williams v. Brooks, 809 F.3d 936, 942 (7th Cir. 2016) (citing

Scott v. Harris, 550 U.S. 372, 379–80 (2007)).

       Ricci’s dashcam video directly contradicts key points in Hudson’s declaration. See Dkt.

18-2 (2:12:50–2:15:30). The video shows that Ricci had led Hudson to the squad car while

holding Hudson’s hands behind her. The conversation between them became louder, and

Hudson broke her arms free of Ricci’s control and thrashed her arms around. Id. (2:13:20)

Ricci tried to grab her arms, and forced Hudson to the ground. At that point, only the of top

of Ricci’s body is visible in the video. But the video shows that Ricci struggled to control

Hudson. Ricci told Hudson to drop the keys she was holding, but Hudson refused. After about

two minutes, Ricci brought Hudson, now handcuffed, to her feet at the hood of his car. Ricci

performed a pat-down search of her hips and shirt around her waist area. At no point during

the pat-down did Ricci touch Hudson’s breasts. No reasonable jury could credit Hudson’s

declaration testimony in light of the video evidence.

       Ricci used force when Hudson was actively resisting arrest. Hudson does not claim that

Ricci used or threatened gratuitous force once they were on the ground; he did not strike her,

kick her, or use overly tight handcuffs. Her declaration says that Ricci had his knee on her back

while she was on the ground, but she does not say that caused any pain or injury. Ricci’s


                                               7
          Case: 3:19-cv-00639-jdp Document #: 33 Filed: 12/23/20 Page 8 of 13




decision to force Hudson to the ground to gain control of her was reasonable under the

circumstances.

          Hudson cites Payne v. Pauley, 337 F.3d 767, 771 (7th Cir. 2003), which held that it is

unlawful to use excessively tight handcuffs and violently yank the arms of an arrestee who does

not resist arrest, does not disobey the orders of a police officer, poses no safety threat, and is

suspected of committing only minor crimes. Hudson was not suspected of any serious crime,

but the similarity to Payne ends there. Hudson resisted arrest and repeatedly disobeyed Ricci’s

orders to drop her keys. And the officer in Payne used much more force than Ricci did. See id.

at 774.

          The court concludes that Hudson’s declaration fails to raise a genuine dispute of fact

concerning Ricci’s use of force. The video evidence shows the reasonable use of modest force

against a resisting subject. Ricci is entitled to summary judgment on the merits of her

constitutional claim. The court need not address Ricci’s qualified immunity argument.

          2. Excessive force claim against Eau Claire County under Monell

          Hudson contends that Eau Claire County is liable for Ricci’s actions because it failed to

adopt appropriate arrest, investigative, and detention procedures and it failed to properly train

and supervise him. Dkt. 1, ¶ 24. This is commonly referred to as a Monell claim: a municipality

may be liable under § 1983, but only if the constitutional violation is the result of the

municipality’s express policy or custom, or an official with policy-making authority authorizes

the violation. Thomas v. Cook Cty. Sheriff's Dep't, 604 F.3d 293, 303 (7th Cir. 2010) (citing

Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658 (1978)). Hudson has not

established any constitutional violation, so her claim against Eau Claire County necessarily




                                                  8
         Case: 3:19-cv-00639-jdp Document #: 33 Filed: 12/23/20 Page 9 of 13




fails. See Wilson v. Warren Cty., Illinois, 830 F.3d 464, 470 (7th Cir. 2016) (claim against

municipality fails if there is no underlying constitutional violation).

         And even if there had been an underlying violation, Hudson adduces no evidence

whatsoever concerning Eau Claire County’s arrest policies, or its efforts to train and supervise

Ricci.

B. Intentional infliction of emotional distress claim

         Hudson contends that Ricci intentionally inflicted emotional distress when he used

excessive force against her during her arrest, and thus she brings a separate claim under

Wisconsin tort law. Under 28 U.S.C. § 1367(c)(3), the general rule is that a court should

relinquish jurisdiction over state-law claims when all federal claims are resolved. Burritt v.

Ditlefsen, 807 F.3d 239, 252 (7th Cir. 2015). As discussed in the next section, summary

judgment will also be granted on Hudson’s inadequate medical care claim, so all of her federal

claims are resolved. But the court will retain jurisdiction over Hudson’s state-law claim because

it is not complicated and its resolution is clear: Hudson did not comply with Wisconsin’s notice

of claim requirement, the claim is time-barred, and it would fail on the merits. See Cortezano v.

Salin Bank & Trust Co., 680 F.3d 936, 941 (7th Cir. 2012) (“When the resolution of [the state-

law] claims is clear, ... the court may choose to decide them.”).

         Hudson failed to comply with Wisconsin’s notice of claim requirement. Under Wis.

Stat. § 893.80(1d)(a), a plaintiff who files suit against a governmental agency or officer must

serve a notice of claim within 120 days of the event that gave rise to the action. The notice of

claim statute requires strict compliance. Id.; Taylor v. Syed, No. 19-CV-299-JDP, 2020 WL

1154785, at *1 (W.D. Wis. Mar. 10, 2020). Hudson served a notice of claim on the Eau Claire




                                                9
       Case: 3:19-cv-00639-jdp Document #: 33 Filed: 12/23/20 Page 10 of 13




Sheriff’s Department and Ricci on December 2, 2016, 121 days after she was arrested and

released from jail on August 3, 2016. Dkt. 16-2.

       Failure to comply with the notice of claim requirement would be no impediment if the

agency had actual notice of the claim and the plaintiff shows that the delay was not prejudicial.

Wis. Stat. § 893.80(1d)(a). But Hudson does not claim that defendants had actual knowledge

of the claim before December 2, 2016. Hudson instead argues that she is not required to

comply with Wisconsin’s notice of claim statute under Felder v. Casey, 487 U.S. 131, 134

(1988). Felder held that Wisconsin’s notice of claim requirement does not apply to federal civil

rights actions, because a state may not impose such procedural barriers to the enforcement of

federal rights. Id. at 134. But Hudson’s intentional infliction of emotional distress claim is a

state-law claim to which § 893.80(1d)(a) applies.

       Hudson’s lawsuit is also untimely. Under Wis. Stat. § 893.57, an action to recover

damages for intentional torts, including intentional infliction of emotional distress, must be

brought within three years after the cause of action accrued. For a tort claim, the cause of action

accrues on the date that the injury was discovered or with reasonable diligence should have

been discovered. Butler v. Schrieber, 2010 WI App 135, ¶ 11, 329 Wis. 2d 710, 790 N.W.2d

543 (applying the discovery rule to an intentional infliction of emotional distress claim where

the plaintiff said that he did not immediately realize the extent or cause of his injuries).

       Hudson was arrested on August 3, 2016; she filed suit more than three years later, on

August 5, 2019. Dkt. 1. She does not contend that she discovered her emotional injuries after

the date of her arrest and she identifies no other basis for tolling the statute of limitations.

       Hudson’s claim would fail on the merits. Under Wisconsin law, to prevail on a claim

for intentional infliction of emotional distress, a plaintiff must show that the: (1) defendant’s


                                                10
          Case: 3:19-cv-00639-jdp Document #: 33 Filed: 12/23/20 Page 11 of 13




conduct was intentioned to cause emotional distress; (2) defendant’s conduct was extreme and

outrageous; (3) defendant’s conduct was a cause-in-fact of the plaintiff’s emotional distress;

and (4) plaintiff suffered an extreme disabling emotional response to defendant’s conduct.

Rabideau v. City of Racine, 2001 WI 57, ¶ 33, 243 Wis.2d 486, 501, 627 N.W.2d 795. Ricci’s

use of force during Hudson’s arrest was objectively reasonable under the Fourth Amendment,

so she cannot show that his conduct was extreme and outrageous. Hudson has failed to adduce

any evidence that she suffered emotional distress in her summary judgment submissions. Ricci

is entitled to summary judgment on Hudson’s claim for intentional infliction of emotional

distress.

C. Inadequate medical care claim

          Hudson contends that defendants failed to provide her with prompt and adequate

medical care for the fractured elbow, scrapes, bruises, and pain that she sustained during her

arrest.

          The parties discuss Hudson’s claim using the Fourteenth Amendment’s standard of

objective reasonableness for inadequate medical care provided to pretrial detainees. McCann v.

Ogle Cty., Illinois, 909 F.3d 881, 886 (7th Cir. 2018) (citing Miranda v. Cty. of Lake, 900 F.3d

335, 351 (7th Cir. 2018)). But Hudson was never charged with an offense, so the Fourth

Amendment standard applies. Ortiz v. City of Chicago, 656 F.3d 523, 530 (7th Cir. 2011).

Under the Fourth Amendment, a court considers four factors when determining whether an

arrestee’s medical care was objectively unreasonable: (1) whether the officer has notice of the

detainee's medical needs; (2) the seriousness of the medical need; (3) the scope of the requested

treatment; and (4) police interests, including administrative, penological, or investigatory

concerns. Id. Generally, the analysis operates on a sliding scale, balancing the second factor,


                                               11
         Case: 3:19-cv-00639-jdp Document #: 33 Filed: 12/23/20 Page 12 of 13




the seriousness of the medical need, with the third factor, the scope of the requested treatment.

Id. at 531.

         The fundamental problem with this claim is that Hudson’s complaint asserts it against

“defendants” generally without identifying anyone in particular. Her medical care claim against

Ricci fails because she has not adduced any evidence, or even alleged, that he was involved in

the denial of her medical care. She says that when she was arrested, she had “obvious injuries,”

but that statement alone is insufficient to show that Ricci had notice of her medical needs.

Hudson says that she fractured her elbow, but she does not say how Ricci would have known

about this, nor does she say that she ever requested medical assistance from Ricci. Hudson

cannot be heard expressing to Ricci that she was in pain or needed medical care in the dashcam

video.

         Hudson says that at the jail she was asked if she needed medical attention three times,

and that she said yes each time. But Hudson does not identify anyone who denied her care.

Bell took custody of Hudson and transported her to the Eau Claire County Jail. Bell and

another deputy, David Manthei, submitted declarations stating that they both asked Hudson

if she was injured or needed medical attention but she declined care. Dkt. 17, ¶¶ 12–13; Dkt.

14, ¶¶ 4–7. Hudson says that she did not receive medical attention until the next morning

when a nurse offered her Tylenol. But Hudson does not name Bell, Manthei, or the nurse as

defendants in this case.

         Hudson’s claim against Eau Claire County itself fails. As explained above, a

municipality may only be liable under § 1983 when the constitutional violation arises from

express policy, custom, or a policymaking official’s decision. Thomas, 604 F.3d at 303. So even

if Hudson had evidence that a deputy or jail staff objectively and unreasonably denied her


                                               12
      Case: 3:19-cv-00639-jdp Document #: 33 Filed: 12/23/20 Page 13 of 13




medical care, Hudson has not adduced any evidence that the county’s policy, custom, or a

policymaker’s decision caused the denial. Hudson does not address Monell liability in her

summary judgment opposition brief at all.

       Defendants are entitled to summary judgment on Hudson’s medical care claim.



                                            ORDER

       IT IS ORDERED that:

       1. Defendants’ motion for summary judgment, Dkt. 10, is GRANTED.

       2. The clerk of court is directed to enter judgment for defendants and close this case.

       Entered December 23, 2020.

                                            BY THE COURT:
                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                              13
